DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission of 3/28/2022 has been entered as compliant. Claim 19 has been amended and claims 21-23, 25,  and 27 have been canceled. Claims 19-20, 24, 26, 28-38 are pending. Prior art and 35 USC 112 (b) rejections have been overcome by applicant’s amendments and  Claims 19-20, 24, 26, 28-37 directed to elected invention are allowed.

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claim 38 directed to an invention non-elected without traverse in the reply filed on 8/21/18.  Accordingly, claim 38 has been cancelled.



Reasons for Allowance
Claims 19-20, 24, 26, 28-37 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 19-20, 24, 26, 28-37 are allowed because the prior art of record Konstance and dependent claim 37 rejected further in view of Akasaka do not teach the invention as claimed. Independent claim is directed to  “a food composition containing (i) starch, (ii) a gelling agent, (iii) a paste, and (iv) water” wherein “the amount of the water contained in the composition being 65 wt% or more and less than 90 wt%” in combination with “a ratio of the total amount of the starch and the gelling agent being about 1 or more by weight, based on the amount of the paste”, wherein the “total amount of the starch, the gelling agent, the paste, and the water being 85 to 100 wt%”  wherein individual components include “starch in an amount of 5 to 10 wt%, the gelling agent in an amount of 0.5 to 3 wt%, and the paste in an amount of 5 to 20 wt%” 
such that the “composition having a syneresis rate of 0 to 3%” and “the composition having a fracture stress of 20,000 to 70,000 N/m2” measured by claimed method , “by filling a metal Petri dish having a diameter of 40 mm and a height of 15 mm with the food composition to a height of 15 mm, and performing 2Application No.: 15/021,357Docket No.: P160119US00 compression measurement twice using a cylinder plunger having a diameter of 20 mm with a clearance of 5 mm at a compression speed of 10 mm/sec, and at a room temperature (20±2°C)”.

Applied art to Konstance teaches that caseinate is the main ingredient of Konstance at 25 to 40%. starch, again Applicant maintains their stance with respect to Example 3 which teaches away from the addition of starch in the reference because in all instances it fails to provide the necessary characteristics. Thus, the addition of starch to Konstance deviates from the purpose of the reference. Konstance teaches that the amount of the paste is more than 25%, while the total amount of starch and the gelling agent (carrageenan) is 9% (5% + 4%) at most. In this case, the invention of Konstance does not satisfy the weight ratio specified in claim 19, as pending, of the present application.

Also see applicant’s arguments presented in applicant’s response of 4/6/2020 and 3/28/2022, which are persuasive. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYOTI CHAWLA/Primary Examiner, Art Unit 1791